Citation Nr: 0803173	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine with history of 
recurrent lumbar strain.  


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision of the VA 
Regional Office (RO) in Ft. Harrison, Montana which granted 
service connection and assigned a 10 percent evaluation.  The 
veteran expressed disagreement with the initial evaluation 
assigned by the RO and initiated this appeal.     


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine with history of recurrent lumbar strain does not 
manifest limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.   

2.  The medical evidence of record does not demonstrate that 
the veteran experiences incapacitating episodes due to 
intervertebral disc syndrome.    


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with history of recurrent lumbar strain have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.4-4.46, 4.71a, Diagnostic Code 5243 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated March 2004, June 2005, and April 2006.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept apprised of 
the RO's actions in this case by way of the Statement of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F23d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.

The veteran essentially contends that the initial evaluation 
assigned for his back disability does not accurately reflect 
the severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate Diagnostic Codes identify the various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown,  8 Vet. 
App. 202, 206-7 (1995).

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting its decision, there 
is no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

By way of history and explanation, service medical records 
show that the veteran was seen in July 2002 for a two month 
history of low back pain.  At that time range of motion was 
full, but flexion and rotation were said to be painful.  The 
veteran was diagnosed with musculoskeletal back pain.  The 
veteran's separation examination was conducted in March 2001 
and the veteran reported daily low back pain.  

A VA examination was performed in March 2004.  The veteran 
reported that he could function without medication and did 
not experience incapacitation.  Posture and gait were found 
to be normal.  As to the veteran's lumbar spine, the veteran 
was found to have flexion of 0 to 95 degrees, extension of 0 
to 35 degrees, right and left lateral flexion of 0 to 40 
degrees, and right and left rotation of 0 to 35 degrees, and 
the examiner's diagnosis was recurrent lumbar strain.   

The veteran was examined by a private neurologist in 
September of 2005 and the veteran's MRI's were reviewed.  The 
examiner noted nothing to suggest radiculopathy or myelopathy 
but indicated marked limitation of range of motion of the 
back.  
An additional VA examination was conducted in December of 
2005.  The claims file and the veteran's MRIs were reviewed.  
The veteran reported experiencing constant low back pain 
which flared approximately 15 days a month.  However, the 
veteran stated he was not limited at work and continued to 
ride his bike though not to the degree he did prior to 
service.  The examiner noted forward lumbar flexion from 0 to 
40 degrees, with report of pain with maximum flexion of 0 to 
65 degrees, and extension of 0 to 20 degrees.  Also, the 
veteran displayed left lateral flexion, right lateral 
flexion, left lateral rotation, and right lateral rotation, 
of 0 to 20 degrees.  The examiner's assessment was subjective 
history of chronic lower back pain with objective findings of 
diminished range of motion.  

Under Diagnostic Code 5243, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, is 
rated at 20 percent disabling.   

In the case at hand, in December of 2005, the veteran's 
forward lumbar flexion was found to be a maximum of 65 
degrees.  Absent evidence that the veteran's disability is 
manifested by forward flexion greater than 30 degrees but 
less than 60 degrees, an evaluation of 20 percent disabling 
is not warranted.  As such, the appropriate disability rating 
was the 10 percent rating awarded by the RO.   

A 20 percent rating may also be awarded under Diagnostic Code 
5243 upon a showing of muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  The 
medical record before the Board does not demonstrate that the 
veteran has a diagnosis of altered gait, scoliosis, lordosis, 
or kyphosis, upon which to base an evaluation of 20 percent.  

A rating may also be awarded under Diagnostic Code 5243 for 
intervertebral disc syndrome based upon incapacitating 
episodes.  The record does not indicate that the veteran has 
experienced an incapacitating episode as a result of his 
lower back disability.  As such, an evaluation rating under 
Diagnostic Code 5243 is not warranted at this time.    


ORDER


An initial rating in excess of 10 percent for degenerative 
disc disease of the lumbar spine with history of recurrent 
lumbar strain is denied.  


____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


